Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Motor Vehicles, dated December 15, 1975, which, after a hearing, revoked petitioner’s driver’s license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence, and revocation is not an unreasonable or excessive disciplinary disposition on this record (see Matter of Kelley v Kelly, 5 AD2d 913; Matter of Stabb v Tofany, 49 AD2d 1019). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.